Name: Commission Directive 2001/116/EC of 20 December 2001 adapting to technical progress Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  European Union law;  marketing;  land transport
 Date Published: 2002-01-21

 Avis juridique important|32001L0116Commission Directive 2001/116/EC of 20 December 2001 adapting to technical progress Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Text with EEA relevance) Official Journal L 018 , 21/01/2002 P. 0001 - 0115Commission Directive 2001/116/ECof 20 December 2001adapting to technical progress Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Directive 2000/40/EC of the European Parliament and of the Council(2), and in particular Article 13(2), thereof,Whereas:(1) Directive 70/156/EEC and its Annexes have been amended several times and, since further amendments to the Annexes are to be made, they should be consolidated into a single text in the interests of clarity.(2) The provision concerning the necessary administrative documents for whole vehicle type-approval contained in those Annexes should apply to vehicles of category M1 equipped with an internal combustion engine.(3) The Annexes to Directive 70/156/EEC, as amended by this Directive, also provide for the necessary administrative documents for whole vehicle type-approval for vehicles of other categories than M1 Such approvals should, however, only be granted after the entry into force of a Directive repealing and replacing Directive 70/156/EEC and the entry into force of the amendments which are deemed necessary to the relevant separate Directives for the purposes of application to vehicles of some categories other than category M1.(4) It is also appropriate to provide for a uniform arrangement for attributing approval numbers.(5) Directive 70/156/EEC should be amended accordingly.(6) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EECHAS ADOPTED THIS DIRECTIVE:Article 1Directive 1970/156/EEC is amended as follows:1. in Article 8(2)(c), sixth subparagraph, the following is deleted: "and replace any special approval numbers by normal approval numbers";2. in Article 8(2)(c), sixth subparagraph, the following is deleted: "and replace any special approval numbers by normal approval numbers";3. the Annexes to Directive 70/156/EEC are replaced by the text in the Annex to this Directive.Article 21. As regards vehicle type-approval, Member States shall apply Directive 70/156/EEC, as amended by this Directive, only for vehicles of category M1 equipped with an internal combustion engine.2. As regards vehicle type-approval of special purpose vehicles of category M1, Member States shall, only at the request of the manufacturer, apply Article 4(1) of Directive 70/156/EEC, as amended by Directive 1998/14/EC(3).3. Article 10 of Directive 70/156/EEC, as amended by Directive 87/358/EEC(4), shall continue to apply to vehicle type-approval of vehicles other than those referred to in paragraph 1.Article 31. As regards the issue of Certificates of Conformity subsequent to EC type-approvals, existing models may continue to be used until 30 June 2003.2. This Directive shall not invalidate any approval granted before its entry into force, nor prevent extension of such approvals under the terms of the Directive under which they were originally granted.Article 41. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive before 1 July 2002. They shall forthwith inform the Commission thereof. They shall apply these provisions from 1 July 2002.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 5This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 20 December 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 292, 9.11.2001, p. 21.(3) OJ L 91, 25.3.1998, p. 1.(4) OJ L 192, 11.7.1987, p. 51.LIST OF ANNEXES>TABLE>ANNEX I (a)>PIC FILE= "L_2002018EN.000402.TIF">>PIC FILE= "L_2002018EN.000501.TIF">>PIC FILE= "L_2002018EN.000601.TIF">>PIC FILE= "L_2002018EN.000701.TIF">>PIC FILE= "L_2002018EN.000801.TIF">>PIC FILE= "L_2002018EN.000901.TIF">>PIC FILE= "L_2002018EN.001001.TIF">>PIC FILE= "L_2002018EN.001101.TIF">>PIC FILE= "L_2002018EN.001201.TIF">>PIC FILE= "L_2002018EN.001301.TIF">>PIC FILE= "L_2002018EN.001401.TIF">>PIC FILE= "L_2002018EN.001501.TIF">>PIC FILE= "L_2002018EN.001601.TIF">>PIC FILE= "L_2002018EN.001701.TIF">>PIC FILE= "L_2002018EN.001801.TIF">>PIC FILE= "L_2002018EN.001901.TIF">>PIC FILE= "L_2002018EN.002001.TIF">>PIC FILE= "L_2002018EN.002101.TIF">>PIC FILE= "L_2002018EN.002201.TIF">>PIC FILE= "L_2002018EN.002301.TIF">>PIC FILE= "L_2002018EN.002401.TIF">>PIC FILE= "L_2002018EN.002501.TIF">>PIC FILE= "L_2002018EN.002601.TIF">>PIC FILE= "L_2002018EN.002701.TIF">>PIC FILE= "L_2002018EN.002801.TIF">>PIC FILE= "L_2002018EN.002901.TIF">>PIC FILE= "L_2002018EN.003001.TIF">>PIC FILE= "L_2002018EN.003101.TIF">>PIC FILE= "L_2002018EN.003201.TIF">>PIC FILE= "L_2002018EN.003301.TIF">>PIC FILE= "L_2002018EN.003401.TIF">>PIC FILE= "L_2002018EN.003501.TIF">>PIC FILE= "L_2002018EN.003601.TIF">>PIC FILE= "L_2002018EN.003701.TIF">>PIC FILE= "L_2002018EN.003801.TIF">ANNEX IIDEFINITION OF VEHICLE CATEGORIES AND VEHICLE TYPESA. DEFINITION OF VEHICLE CATEGORYVehicle categories are defined according to the following classification:(Where reference is made to "maximum mass" in the following definitions, this means "technically permissible maximum laden mass" as specified in point 2.8 of Annex I.)1. Category M: Motor vehicles with at least four wheels designed and constructed for the carriage of passengers.Category M1: Vehicles designed and constructed for the carriage of passengers and comprising no more than eight seats in addition to the driver's seat.Category M2: Vehicles designed and constructed for the carriage of passengers, comprising more than eight seats in addition to the driver's seat, and having a maximum mass not exceeding 5 tonnes.Category M3: Vehicles designed and constructed for the carriage of passengers, comprising more than eight seats in addition to the driver's seat, and having a maximum mass exceeding 5 tonnes.The types of bodywork and codifications pertinent to the vehicles of category M are defined in Part C of this Annex paragraph 1 (vehicles of category M1) and paragraph 2 (vehicles of categories M2 and M3) to be used for the purpose specified in that Part.2. Category N: Motor vehicles with at least four wheels designed and constructed for the carriage of goods.Category N1: Vehicles designed and constructed for the carriage of goods and having a maximum mass not exceeding 3,5 tonnes.Category N2: Vehicles designed and constructed for the carriage of goods and having a maximum mass exceeding 3,5 tonnes but not exceeding 12 tonnes.Category N3: Vehicles designed and constructed for the carriage of goods and having a maximum mass exceeding 12 tonnes.In the case of a towing vehicle designed to be coupled to a semi-trailer or centre-axle trailer, the mass to be considered for classifying the vehicle is the mass of the tractor vehicle in running order, increased by the mass corresponding to the maximum static vertical load transferred to the tractor vehicle by the semi-trailer or centre-axle trailer and, where applicable, by the maximum mass of the tractor vehicles own load.The types of bodywork and codifications pertinent to the vehicles of category N are defined in Part C of this Annex paragraph 3 to be used for the purpose specified in that Part.3. Category O: Trailers (including semi-trailers).Category O1: Trailers with a maximum mass not exceeding 0,75 tonnesCategory O2: Trailers with a maximum mass exceeding 0,75 tonnes but not exceeding 3,5 tonnes.Category O3: Trailers with a maximum mass exceeding 3,5 tonnes but not exceeding 10 tonnes.Category O4: Trailers with a maximum mass exceeding 10 tonnes.In the case of a semi-trailer or centre-axle trailer, the maximum mass to be considered for classifying the trailer corresponds to the static vertical load transmitted to the ground by the axle or axles of the semi-trailer or centre-axle trailer when coupled to the towing vehicle and carrying its maximum load.The types of bodywork and codifications pertinent to the vehicles of category O are defined in Part C of this Annex paragraph 4 to be used for the purpose specified in that Part.4. OFF-ROAD VEHICLES (symbol G)4.1. Vehicles in category N1 with a maximum mass not exceeding two tonnes and vehicles in category M1 are considered to be off-road vehicles if they have:- at least one front axle and at least one rear axle designed to be driven simultaneously including vehicles where the drive to one axle can be disengaged,- at least one differential locking mechanism or at least one mechanism having a similar effect and if they can climb a 30 % gradient calculated for a solo vehicle.In addition, they must satisfy at least five of the following six requirements:- the approach angle must be at least 25 °,- the departure angle must be at least 20 °,- the ramp angle must be at least 20 °,- the ground clearance under the front axle must be at least 180 mm,- the ground clearance under the rear axle must be at least 180 mm,- the ground clearance between the axles must be at least 200 mm.4.2. Vehicles in category N1 with a maximum mass exceeding two tonnes or in category N2, M2 or M3 with a maximum mass not exceeding 12 tonnes are considered to be off-road vehicles either if all their wheels are designed to be driven simultaneously, including vehicles where the drive to one axle can be disengaged, or if the following three requirements are satisfied:- at least one front and at least one rear axle are designed to be driven simultaneously, including vehicles where the drive to one axle can be disengaged,- there is at least one differential locking mechanism or at least one mechanism having a similar effect,- they can climb a 25 % gradient calculated for a solo vehicle.4.3. Vehicles in category M3 with a maximum mass exceeding 12 tonnes or in category N3 are to be considered to be off-road vehicles either if the wheels are designed to be driven simultaneously, including vehicles where the drive to one axle can be disengaged, or if the following requirements are satisfied:- at least half the wheels are driven,- there is at least one differential locking mechanism or at least one mechanism having a similar effect,- they can climb a 25 % gradient calculated for a solo vehicle,at least four of the following six requirements are satisfied:- the approach angle must be at least 25 °,- the departure angle must be at least 25 °,- the ramp angle must be at least 25 °,- the ground clearance under the front axle must be at least 250 mm,- the ground clearance between the axles must be at least 300 mm,- the ground clearance under the rear axle must be at least 250 mm.4.4. Load and checking conditions.4.4.1. Vehicles in category N1 with a maximum mass not exceeding two tonnes and vehicles in category M1 must be in running order, namely with coolant fluid, lubricants, fuel, tools, spare-wheel and driver ( see footnote (o) in Annex I).4.4.2. Motor vehicles other than those referred to in 4.4.1 must be loaded to the technically permissible maximum mass stated by the manufacturer.4.4.3. The ability to climb the required gradients (25 % and 30 %) is verified by simple calculation. In exceptional cases, however, the technical services may ask for a vehicle of the type concerned to be submitted to it for an actual test.4.4.4. When measuring approach and departure angles and ramp angles, no account is taken of underrun protective devices.4.5. Definitions and sketches of ground clearance. (For definitions of approach angle, departure angle, ramp angle, see Annex I, footnotes (na), (nb) and (nc)).4.5.1. "Ground clearance between the axles" means the shortest distance between the ground plane and the lowest fixed point of the vehicle. Multi-axled bogies are considered to be a single axle.>PIC FILE= "L_2002018EN.004101.TIF">4.5.2. "Ground clearance beneath one axle" means the distance beneath the highest point of the arc of a circle passing through the centre of the tyre footprint of the wheels on one axle (the inner wheels in the case of twin tyres) and touching the lowest fixed point of the vehicle between the wheels.No rigid part of the vehicle may project to the shaded area of the diagram. Where appropriate, the ground clearance of several axles is indicated in accordance with their arrangement, for example 280/250/250.>PIC FILE= "L_2002018EN.004102.TIF">4.6. Combined designationSymbol "G" shall be combined with either symbol "M" or "N". For example, a vehicle of category N1 which is suited for off-road use shall be designated as N1G.5. "Special purpose vehicle" means a vehicle of category M, N or O for conveying passengers or goods and for performing a special function for which special body arrangements and/or equipment are necessary.5.1. "Motor caravan" means a special purpose M category vehicle constructed to include living accommodation which contains at least the following equipment:- seats and table,- sleeping accommodation which may be converted from the seats,- cooking facilities, and- storage facilities.This equipment shall be rigidly fixed to the living compartment; however, the table may be designed to be easily removable.5.2. "Armoured vehicles" means vehicles intended for the protection of conveyed passengers and/or goods and complying with armour plating anti-bullet requirements.5.3. "Ambulances" means motor vehicles of category M intended for the transport of sick or injured people and having special equipment for such purpose.5.4. "Hearses" means motor vehicles of category M intended for the transport of deceased people and having special equipment for such purpose.5.5. "Trailer caravans" see ISO Standard 3833 - 1977, term No 3.2.1.3.5.6. "Mobile cranes" means a special purpose vehicle of category N3, not fitted for the carriage of goods, provided with a crane whose lifting moment is equal to or higher than 400 kNm.5.7. "Other special purpose vehicles" means vehicles as defined in point 5 with the exception of those mentioned in points 5.1 to 5.6.The codifications pertinent to "special purpose vehicles" are defined in Part C of this Annex paragraph 5 to be used for the purpose specified in that Part.B. DEFINITION OF VEHICLE TYPE1. For the purposes of category M1:A "type" shall consist of vehicles which do not differ in at least the following essential respects:- the manufacturer,- the manufacturer's type designation,- essential aspects of construction and design:- chassis/floor pan (obvious and fundamental differences),- power plant (internal combustion/electric/hybrid)."Variant" of a type means vehicles within a type which do not differ in at least the following essential respects:- body style (e.g. saloon, hatchback, coupÃ ©, convertible, station-wagon, multi-purpose vehicle),- power plant:- working principle (as in point 3.2.1.1 of Annex III),- number and arrangement of cylinders,- power differences of more than 30 % (the highest is more than 1,3 times the lowest),- capacity differences of more than 20 % (the highest is more than 1,2 times the lowest),- powered axles (number, position, interconnection),- steered axles (number and position)."Version" of a variant means vehicles, which consist of a combination of items shown in the information package subject to the requirements in Annex VIII.Multiple entries of the following parameters may not be combined within one version:- technically permissible maximum laden mass,- engine capacity,- maximum net power,- type of gearbox and number of gears,- maximum number of seating positions as defined in Annex II C.2. For the purpose of categories M2 and M3:A "type" shall consist of vehicles which do not differ in at least the following essential respects:- the manufacturer,- the manufacturer's type designation,- category,- essential aspects of construction and design:- chassis/self-supporting body, single-/double deck, rigid/articulated (obvious and fundamental differences),- number of axles,- power plant (internal combustion/electric/hybrid),"Variant" of a type means vehicles within a type which do not differ in at least the following essential respects:- class as defined in Directive 2001/.../EC "Buses and coaches" (only for complete vehicles),- extent of build (e.g. complete/incomplete),- power plant:- working principle (as in point 3.2.1.1 of Annex III),- number and arrangement of cylinders,- power differences of more than 50 % (the highest is more than 1,5 times the lowest),- capacity differences of more than 50 % (the highest is more than 1,5 times the lowest),- location (front, mid, rear)- technically permissible maximum laden mass differences of more than 20 % (the highest is more than 1,2 times the lowest),- powered axles (number, position, interconnection),- steered axles (number and position)."Version" of a variant means vehicles, which consist of a combination of items shown in the information package subject to the requirements in Annex VIII.3. For the purpose of categories N1, N2 and N3:A "type" shall consist of vehicles, which do not differ in at least the following essential respects:- the manufacturer,- the manufacturer's type designation,- category,- essential aspects of construction and design:- chassis/floor pan (obvious and fundamental differences),- number of axles,- power plant (internal combustion/electric/hybrid),"Variant" of a type means vehicles within a type which do not differ in at least the following essential respects:- body structural concept (e.g. platform truck/tipper/tanker/semi-trailer towing vehicle) (only for complete vehicles),- extent of build (e.g. complete/incomplete),- power plant:- working principle (as in point 3.2.1.1 of Annex III),- number and arrangement of cylinders,- power differences of more than 50 % (the highest is more than 1,5 times the lowest),- capacity differences of more than 50 % (the highest is more than 1,5 times the lowest),- technically permissible maximum laden mass differences of more than 20 % (the highest is more than 1,2 times the lowest),- powered axles (number, position, interconnection),- steered axles (number and position),"Version" of a variant means vehicles, which consist of a combination of items shown in the information package subject to the requirements in Annex VIII.4. For the purpose of categories O1, O2, O3 and O4:A "type" shall consist of vehicles which do not differ in at least the following essential respects:- the manufacturer,- the manufacturer's type designation,- category,- essential aspects of construction and design:- chassis/self supporting body (obvious and fundamental differences),- number of axles,- drawbar trailer/semi-trailer/centre axle trailer,- type of braking system (e.g. unbraked/inertia/power)."Variant" of a type means vehicles within a type which do not differ in at least the following essential respects:- extent of build (e.g. complete/incomplete),- body style (e.g. caravans/platform/tanker) (only for complete/completed vehicles),- technically permissible maximum laden mass differences of more than 20 % (the highest is more than 1,2 times the lowest),- steered axles (number and position),"Version" of a variant means vehicles, which consist of a combination of items shown in the information package.5. For all categories:Full identification of the vehicle just from the designations of type, variant and version must be consistent with a single accurate definition of all the technical characteristics required for the vehicle to be put into service.C. DEFINITION OF TYPE OF BODYWORK(only for complete/completed vehicles)The type of bodywork in Annex I, Annex III, Part 1, point 9.1 and in Annex IX, point 37 shall be indicated by the following codification:1. Passenger cars (M1)AA Saloon ISO Standard 3833 - 1977, term No 3.1.1.1, but including also vehicles with more than four side windows.AB Hatchback Saloon (AA) with a hatch at the rear end of the vehicle.AC Station wagon ISO Standard 3833 - 1977, term No 3.1.1.4 (estate car)AD CoupÃ © ISO Standard 3833 - 1977, term No 3.1.1.5AE Convertible ISO Standard 3833 - 1977, term No 3.1.1.6AF Multi-purpose vehicle Motor vehicle other than those mentioned in AA to AE intended for carrying passengers and their luggage or goods, in a single compartment. However, if such a vehicle meets both of the following conditions:(a) the number of seating positions, excluding the driver, is not more than six.a "seating position" shall be regarded as existing if the vehicle is provided with "accessible" seat anchorages."accessible" shall mean those anchorages, which can be used. In order to prevent anchorages being "accessible", the manufacturer shall physically obstruct their use, for example by welding over cover plates or by fitting similar permanent fixtures which cannot be removed by use of normally available tools; and(b) P - (M + N Ã  68) &gt; N Ã  68where:P= technically permissible maximum laden mass in kgM= mass in running order in kgN= number of seating positions excluding the driverThis vehicle is not considered to be a vehicle of category M1.2. Motor vehicles of category M2 or M3Vehicles of Class I (see Directive 2001/.../EC "Buses and coaches")CA Single deckCB Double deckCC Articulated single deckCD Articulated double deckCE Low-floor single deckCF Low-floor double deckCG Articulated low-floor single deckCH Articulated low-floor double deckVehicles of Class II (see Directive 2001/.../EC "Buses and coaches")CI Single deckCJ Double deckCK Articulated single deckCL Articulated double deckCM Low-floor single deckCN Low-floor double deckCO Articulated low-floor single deckCP Articulated low-floor double deckVehicles of Class III (see Directive 2001/.../EC "Buses and coaches")CQ Single deckCR Double deckCS Articulated single deckCT Articulated double deckVehicles of Class A (see Directive 2001/.../EC "Buses and coaches")CU Single deckCV Low-floor single deckVehicles of Class B (see Directive 2001/.../EC "Buses and coaches")CW Single deck3. Motor vehicles of category N>TABLE>- However, if a vehicle defined as BB with a technically permissible maximum mass not exceeding 3500 kg:- has more than six seating positions excluding the driveror- meets both of the following conditions:(a) the number of seating positions, excluding the driver, is not more than six, and(b) P - (M + N Ã  68) &lt;= N Ã  68this vehicle is not considered to be a vehicle of category N.- However, if a vehicle defined as BA, BB with a technically permissible maximum mass exceeding 3500 kg, BC or BD meets at least one of the following conditions:(a) the number of seating positions, excluding the driver, is more than eight, or(b) P - (M + N Ã  68) &lt;= N Ã  68this vehicle is not considered to be a vehicle of category N.See Part C, item of this Annex for the definitions of "seating positions", P, M and N.4. Vehicles of category O>TABLE>5. Special purpose vehicles>TABLE>ANNEX III>PIC FILE= "L_2002018EN.004802.TIF">>PIC FILE= "L_2002018EN.004901.TIF">>PIC FILE= "L_2002018EN.005001.TIF">>PIC FILE= "L_2002018EN.005101.TIF">>PIC FILE= "L_2002018EN.005201.TIF">>PIC FILE= "L_2002018EN.005301.TIF">>PIC FILE= "L_2002018EN.005401.TIF">>PIC FILE= "L_2002018EN.005501.TIF">>PIC FILE= "L_2002018EN.005601.TIF">>PIC FILE= "L_2002018EN.005701.TIF">ANNEX IVLIST OF REQUIREMENTS FOR THE PURPOSES OF VEHICLE EC TYPE-APPROVALPART I>TABLE>X Directive applicable.PART II>TABLE>ANNEX VPROCEDURES TO BE FOLLOWED DURING VEHICLE EC TYPE-APPROVAL1. In the case of an application for a whole vehicle type-approval, the EC type-approval authority must:(a) verify that all separate Directive EC type-approvals are applicable to the appropriate standard in the relevant separate Directive;(b) by reference to the documentation make sure that the vehicle specification(s) and data contained in Part I of the vehicle information document are included in the data in the information packages and/or the approval certificates of the relevant separate Directive approvals; and when an item number in Part I of the information document is not included in the information package of any of the separate Directives, confirm that the relevant part or characteristic conforms to the particulars in the information folder;(c) on a selected sample of vehicles from the type to be approved carry out or arrange to be carried out inspections of vehicle parts and systems to verify that the vehicle(s) is/are built in accordance with the relevant data contained in the authenticated information package in respect of all separate Directive EC type-approvals;(d) carry out or arrange to be carried out relevant installation checks in respect of separate technical units where applicable;(e) carry out or arrange to be carried out necessary checks in respect of the presence of the devices provided for in footnotes (1) and (2) of Part I of Annex IV where applicable.2. The number of vehicles to be inspected for the purposes of paragraph 1.c must be sufficient to permit the proper control of the various combinations to be type-approved according to the following criteria:>TABLE>3. In the case where no approval certificates for any of the relevant separate Directives are available, the EC type-approval authority must:(a) arrange for the necessary tests and checks as required by each of the relevant separate Directives;(b) verify that the vehicle conforms to the particulars in the vehicle information folder and that it meets the technical requirements of each of the relevant separate Directives;(c) carry out or arrange to be carried out relevant installation checks in respect of separate technical units where applicable;(d) carry out or arrange to be carried out necessary checks in respect of the presence of the devices provided for in footnotes (1) and (2) of Part I of Annex IV where applicable.ANNEX VI>PIC FILE= "L_2002018EN.006602.TIF">>PIC FILE= "L_2002018EN.006701.TIF">>PIC FILE= "L_2002018EN.006801.TIF">ANNEX VIIEC TYPE-APPROVAL CERTIFICATE NUMBERING SYSTEM(1)1. The EC type-approval number shall consist of four sections for whole vehicle type-approvals and five sections for system, component, and separate technical unit type-approvals as detailed below. In all cases, the sections shall be separated by the "*" character.Section 1: The lower case letter "e" followed by the distinguishing number of the Member State issuing the EC type-approval:1 for Germany;2 for France;3 for Italy;4 for the Netherlands;5 for Sweden;6 for Belgium;9 for Spain;11 for the United Kingdom;12 for Austria;13 for Luxembourg;17 for Finland;18 for Denmark;21 for Portugal;23 for Greece;24 for Ireland.Section 2: The number of the base Directive.Section 3: The number of the latest amending Directive applicable to the EC type-approval.- In the case of whole vehicle EC type-approvals, this means the latest Directive amending an Article (or Articles) of Directive 70/156/EEC.- Means the latest Directive containing the actual provisions with which the system, component or technical unit conforms.- Should a Directive contain different implementation dates referring to different technical standards, an alphabetical character shall be added to specify to which standard the approval was granted.Section 4: A four-digit sequential number (with leading zeros as applicable) for EC whole vehicle type-approvals, or four or five digits for EC type-approval pursuant to a separate Directive to denote the base type-approval number. The sequence shall start from 0001 for each base Directive.Section 5: A two-digit sequential number (with leading zeros if applicable) to denote the extension. The sequence shall start from 00 for each base approval number.2. In the case of an EC type-approval for a whole vehicle, Section 2 shall be omitted.3. On the vehicle's statutory plate(s) only, Section 5 shall be omitted.4. Example of the third-system approval (with as yet no extension) issued by France to the braking Directive:e2*71/320*98/12*0003*00ore2*88/77*91/542A*0003*00 in the case of a Directive with two implementation stages A and B.5. Example of the second extension to the fourth vehicle type-approval issued by the United Kingdom:e11*98/14*0004*02Directive 98/14/EC being up to now the latest Directive amending the Articles of Directive 70/156/EEC.6. Example of the EC type-approval number stamped on the vehicle's statutory plate(s):e11*98/14*0004(1) Components and separate technical units shall be marked in accordance with the provisions of the relevant separate Directive.ANNEX VIII>PIC FILE= "L_2002018EN.007102.TIF">>PIC FILE= "L_2002018EN.007201.TIF">>PIC FILE= "L_2002018EN.007301.TIF">ANNEX IX>PIC FILE= "L_2002018EN.007402.TIF">>PIC FILE= "L_2002018EN.007501.TIF">>PIC FILE= "L_2002018EN.007601.TIF">>PIC FILE= "L_2002018EN.007701.TIF">>PIC FILE= "L_2002018EN.007801.TIF">>PIC FILE= "L_2002018EN.007901.TIF">>PIC FILE= "L_2002018EN.008001.TIF">>PIC FILE= "L_2002018EN.008101.TIF">>PIC FILE= "L_2002018EN.008201.TIF">>PIC FILE= "L_2002018EN.008301.TIF">>PIC FILE= "L_2002018EN.008401.TIF">>PIC FILE= "L_2002018EN.008501.TIF">>PIC FILE= "L_2002018EN.008601.TIF">>PIC FILE= "L_2002018EN.008701.TIF">>PIC FILE= "L_2002018EN.008801.TIF">>PIC FILE= "L_2002018EN.008901.TIF">>PIC FILE= "L_2002018EN.009001.TIF">>PIC FILE= "L_2002018EN.009101.TIF">>PIC FILE= "L_2002018EN.009201.TIF">>PIC FILE= "L_2002018EN.009301.TIF">>PIC FILE= "L_2002018EN.009401.TIF">>PIC FILE= "L_2002018EN.009501.TIF">ANNEX XCONFORMITY OF PRODUCTION PROCEDURES0. CONFORMITY OF PRODUCTIONConformity of production to ensure conformity to the approved type including assessment of quality management systems referenced below as initial assessment(1) and verification of the approval subject and product related controls referenced below as product conformity arrangements.1. INITIAL ASSESSMENT1.1. The EC type-approval authority of a Member State must verify, before granting EC type-approval, the existence of satisfactory arrangements and procedures for ensuring effective control so that components, systems, separate technical units or vehicles when in production conform to the approved type.1.2. The requirement in point 1.1 must be verified to the satisfaction of the authority granting EC type-approval. That authority shall be satisfied with the initial assessment and the initial product conformity arrangements at Section 2, taking account, as necessary, of one of the arrangements described in points 1.2.1 to 1.2.3, or a combination of those arrangements in full or in part as appropriate.1.2.1. The actual initial assessment and/or verification of product conformity arrangements may be carried out by the EC type-approval authority granting EC type-approval or a technical service on behalf of the EC type-approval authority.1.2.1.1. When considering the extent of the initial assessment to be carried out, the EC type-approval authority may take account of available information relating to:the manufacturer's certification described in point 1.2.3, which has not been qualified or recognised under that paragraph,in the case of component or separate technical unit EC type-approval, quality system assessments performed in the component or separate technical unit manufacturer's premises by vehicle manufacturer(s), according to one or more of the industry sector specifications satisfying the requirements in harmonised standard EN ISO 9002 - 1994, or EN ISO 9001 - 2000 with the permissible exclusion of the requirements related to the concepts of design and development, point 7.3 "Customer satisfaction and continual improvement".1.2.2. The actual initial assessment and/or verification of product conformity arrangements may also be carried out by the EC type-approval authority of another Member State or the technical service designated for this purpose by the EC type-approval authority. In that case, the EC type-approval authority of the other Member State shall prepare a statement of compliance outlining the areas and production facilities it has covered as relevant to the product(s) to be EC type-approved and to the Directive according to which these products are to be approved(2). On receiving an application for a compliance statement from the EC type-approval authority of a Member State granting EC type-approval, the EC type-approval authority of another Member State shall send forthwith the statement of compliance or advise that it is not in a position to provide such a statement. The statement of compliance should at least include:>TABLE>1.2.3. The EC type-approval authority must also accept the manufacturer's suitable certification to harmonised standard EN ISO 9002 - 1994 (whose scope covers the locations of production and product(s) to be approved), or EN ISO 9001 - 2000 with the permissible exclusion of the requirements related to the concepts of design and development, point 7.3 "Customer satisfaction and continual improvement", or an equivalent harmonised standard as satisfying the initial assessment requirements of point 1.2. The manufacturer must provide details of the certification and undertake to inform the EC type-approval authority of any revisions to its validity or scope."Suitable" means granted by a certification body complying with harmonised standard EN 45012, and either qualified as such by the EC type-approval authority of a Member State itself, or accredited as such by a national accreditation organisation of a Member State and recognised by that Member State's EC type-approval authority.The EC type-approval authorities of the Member State shall inform each other of the certification bodies they have qualified or recognised as abovementioned, and of any revision to the validity or scope of these bodies.1.3. For the purpose of the whole vehicle EC type-approval, the initial assessments carried out for granting of approvals for systems, components and technical units of the vehicle need not be repeated, but shall be completed by an assessment covering the locations and activities relating to the assembly of the whole vehicle not covered by the former assessments.2. PRODUCT CONFORMITY ARRANGEMENTS2.1. Every vehicle, system, component or separate technical unit approved pursuant to this Directive or a separate Directive must be so manufactured as to conform to the type approved by meeting the requirements of this Directive or a separate Directive contained in the complete list set out in Annex IV or XI.2.2. The EC type-approval authority of a Member State, at the time of granting an EC type-approval, must verify the existence of adequate arrangements and documented control plans, to be agreed with the manufacturer for each approval, to carry out at specified intervals those tests or associated checks necessary to verify continued conformity with the approved type including specifically, where applicable, tests specified in the separate Directives.2.3. The holder of the EC type-approval must, in particular:2.3.1. ensure the existence and application of procedures for effective control of the conformity of products (vehicles, systems, components or separate technical units) to the approved type;2.3.2. have access to the testing or other appropriate equipment necessary for checking the conformity to each approved type;2.3.3. ensure that test or check results data are recorded and that annexed documents remain available for a period to be determined in agreement with the type-approval authority. This period is not required to exceed 10 years;2.3.4. analyse the results of each type of test or check, in order to verify and ensure the stability of the product characteristics, making allowance for variation of an industrial production;2.3.5. ensure that for each type of product, at least the checks prescribed in this Directive and the tests prescribed in the applicable separate Directives contained in the complete list set out in Annex IV or XI, are carried out;2.3.6. ensure that any set of samples or test pieces, giving evidence of non-conformity in the type of test or check in question gives rise to a further sampling and test or check. All the necessary steps shall be taken to restore conformity of the corresponding production;2.3.7. in the case of whole-vehicle EC type-approval, the checks referred to in point 2.3.5 are restricted to those verifying the correct build specification in relation to the approval and especially to the information document laid down in Annex III and the information required for certificates of conformity given in Annex IX to this Directive.3. CONTINUED VERIFICATION ARRANGEMENTS3.1. The authority which has granted EC type-approval may at any time verify the conformity control methods applied in each production facility.3.1.1. The normal arrangements shall be to monitor the continued effectiveness of the procedures established at 1.2 (initial assessment and product conformity) of this Annex.3.1.1.1. Surveillance activities carried out by a certification body (qualified or recognised as required by point 1.2.3 of this Annex) must be accepted as satisfying the requirements of point 3.1.1 with regard to the procedures established at initial assessment (point 1.2.3).3.1.1.2. The normal frequency of verifications by the EC type-approval authority (other than those at point 3.1.1.1) shall be such as to ensure that the relevant controls applied in accordance with Sections 1 and 2 of this Annex are reviewed over a period consistent with the climate of trust established by the type-approval authority.3.2. At every review, records of tests or checks and records of production shall be made available to the inspector; in particular, records of those tests or checks documented as required by point 2.2 of this Annex.3.3. Where the nature of the test is appropriate, the inspector may select samples at random to be tested in the manufacturer's laboratory (or by the technical service where the separate Directive so provides). The minimum number of samples may be determined according to the results of the manufacturer's own verification.3.4. Where the level of control appears unsatisfactory, or when it seems necessary to verify the validity of the tests carried out in application of point 3.2, the inspector must select samples to be sent to the technical service which conducted the EC type-approval tests.3.5. The EC type-approval authority may carry out any check or test prescribed in this Directive or in the applicable separate Directives contained in the complete list set out in Annex IV or XI.3.6. In cases where unsatisfactory results are found during an inspection or a monitoring review, the EC type-approval authority must ensure that all necessary steps are taken to restore conformity of production as rapidly as possible.(1) Guidance on the planning and conduct of assessment is to be found in harmonised standard ISO 10011, Parts 1, 2 and 3, 1991.(2) For example, the relevant separate Directive, if the product to be approved is a system, component or technical unit, and Directive 70/156/EEC if it is a whole vehicle.ANNEX XINATURE OF AND PROVISIONS FOR SPECIAL PURPOSE VEHICLESAppendix 1Motor-caravans, ambulances and hearses>TABLE>Appendix 2Armoured Vehicles>TABLE>Appendix 3Other special purpose vehicles (including trailer caravans)>TABLE>Appendix 4Mobile cranes>TABLE>Meaning of lettersX No exemptions except those specified in the separate Directive.N/A This Directive is not applicable to this vehicle (no requirements).A Exemption permitted where special purposes make it impossible to fully comply. The manufacturer shall demonstrate this to the satisfaction of the type-approval authority that the vehicle cannot meet the requirements due to its special purpose.B Application limited to doors giving access to the seats designated for normal use when the vehicle is travelling on the road and where the distance between the R point of the seat and the average plane of the door surface, measured perpendicular to the longitudinal medium plane of the vehicle, does not exceed 500 mm.C Application limited to that part of the vehicle in front of the rearmost seat designated for normal use when the vehicle is travelling on the road and also limited to the head impact zone as defined in Directive 74/60/EEC.D Application limited to seats designated for normal use when the vehicle is travelling on the road.E Front only.F Modification to the routing and length of the refuelling duct and re-positioning of the tank inboard is permissible.G Requirements according to the category of the base/incomplete vehicle (the chassis of which was used to built the special purpose vehicle). In the case of incomplete/completed vehicles, it is acceptable that the requirements for vehicles of the corresponding category N (based on maximum mass) are satisfied.H Modification of exhaust system length after the last silencer not exceeding 2 m is permissible without any further test.I Application limited to those heating systems not specially designed for habitation purposes.J For all window glazing other than driver's cab glazing (windshield and side glasses), the material may be either of safety glass or rigid plastic glazing.K Additional panic alarm devices permitted.L Application limited to seats designated for normal use when the vehicle is travelling on the road. At least anchorages for lap belts are required in the rear seating positions.M Application limited to seats designated for normal use when the vehicle is travelling on the road. At least lap belts are required in all rear seating positions.N Provided that all mandatory lighting devices are installed and that the geometric visibility is not affected.O The vehicle shall be fitted with an adequate system in the front.P Application limited to those heating systems not specially designed for habitation purposes. The vehicle shall be fitted with an adequate system in the front.Q Modification of exhaust system length after the last silencer not exceeding 2 m is permissible without any further test. An EC type-approval issued to the most representative base vehicle remains valid irrespective of change in the reference weight.R Provided that the registration plates of all member states can be mounted and remain visible.S The light transmission factor is at least 60 %, also the "A" pillar obstruction angle is not more than 10 degrees.T Test to be performed only with the complete/completed vehicle. The vehicle can be tested according to Directive 70/157/EEC as last amended by 99/101/EC. Concerning point 5.2.2.1 of Annex I to Directive 70/157/EEC the following limit values are applicable:81 dB(A) for vehicles with an engine power of less than 75 kW83 dB(A) for vehicles with an engine power of not less than 75 kW but less than 150 kW84 dB(A) for vehicles with an engine power of not less than 150 kWU Test to be performed only with the complete/completed vehicle. Vehicles up to four axles shall comply with all the requirements laid down by Directive 1971/320/EEC. Derogations are admitted for vehicles having more than four axles, provided that:they are justified by the particular constructionall the braking performances, related to parking, service and secondary braking laid down by Directive 1971/320/EEC are fulfilled.V The compliance with Directive 1997/68/EC can be accepted.Y Provided that all mandatory lighting devices are installed.ANNEX XIISMALL SERIES AND END-OF-SERIES LIMITSA. SMALL SERIES LIMITS>TABLE>A "family of types" shall consist of vehicles do not differ in the following essential respects:1. For the purpose of category M1:- the manufacturer,- essential aspects of construction and design:- chassis/floor pan (obvious and fundamental differences),- power plant (internal combustion/electric/hybrid).2. For the purpose of category M2 and M3:- the manufacturer,- category,- essential aspects of construction and design:- chassis/self-supporting body (obvious and fundamental differences),- power plant (internal combustion/electric/hybrid),- number of axles.3. For the purpose of category N1, N2 and N3:- the manufacturer,- category,- essential aspects of construction and design:- chassis/floor pan (obvious and fundamental differences),- power plant (internal combustion/electric/hybrid),- number of axles.4. For the purpose of category O1, O2, O3 and O4:- the manufacturer,- category,- essential aspects of construction and design:- chassis/self-supporting body (obvious and fundamental differences),- number of axles,- drawbar trailer/semi-trailer/centre axle trailer,- type of braking system (e.g. unbraked/inertia/power).B. END-OF-SERIES LIMITSThe maximum number of complete and completed vehicles put into service in each Member State under the procedure "end-of-series" shall be restricted in one of the following ways to be chosen by the Member State:either1. the maximum number of vehicles of one or more types may, in the case of category M1, not exceed 10 % and in the case of all other categories not exceed 30 % of the vehicles of all types concerned put into service in that Member State during the previous year.Should 10 %, respectively 30 %, be less than 100 vehicles, then the Member State may allow the putting into service of a maximum of 100 vehicles, or2. vehicles of any one type shall be restricted to those for which a valid certificate of conformity was issued on or after the date of manufacture and which remained valid for at least three months after its date of issue but subsequently lost its validity because of coming into force of a separate Directive.A special entry shall be made on the certificate of conformity of the vehicles put into service under this procedure.ANNEX XIII>PIC FILE= "L_2002018EN.011202.TIF">ANNEX XIVPROCEDURES TO BE FOLLOWED DURING MULTI-STAGE EC TYPE-APPROVAL1. GENERAL1.1. The satisfactory operation of the process of multi-stage EC type-approval requires joint action by all the manufacturers concerned. To this end approval authorities must ensure, before granting first and subsequent stage approval, that suitable arrangements exist between the relevant manufacturers for the supply and interchange of documents and information such that the completed vehicle type meets the technical requirements of all the relevant separate Directives as prescribed in Annex IV or Annex XI. Such information must include details of relevant system, component and separate technical unit approvals and of vehicle parts which form part of the incomplete vehicle but are not yet approved.1.2. EC type-approvals in accordance with this Annex are granted on the basis of the current state of completion of the vehicle type and must incorporate all approvals granted at earlier stages.1.3. Each manufacturer in a multi-stage EC type-approval process is responsible for the approval and conformity of production of all systems, components or separate technical units manufactured by him or added by him to the previously built stage. He is not responsible for subjects which have been approved in an earlier stage except in those cases where he modifies relevant parts to an extent that the previously granted approval becomes invalid.2. PROCEDURESThe type-approval authority must:(a) verify that all relevant separate Directive EC type-approvals are applicable to the appropriate standard in the separate Directive;(b) ensure that all the relevant data, taking account of the state of completion of the vehicle, is included in the information folder;(c) by reference to the documentation make sure that the vehicle specification(s) and data contained in Part I of the vehicle information folder are included in the data in the information packages and/or the approval certificates of the relevant separate Directive EC type-approvals; and in the case of a completed vehicle, where an item number in Part I of the information folder is not included in the information package of any of the separate Directives, confirm that the relevant part of characteristic conforms to the particulars in the information folder;(d) on a selected sample of vehicles from the type to be approved carry out or arrange to be carried out inspections of vehicle parts and systems to verify that the vehicle(s) is/are built in accordance with the relevant data contained in the authenticated information package in respect of all relevant separate Directive EC type-approvals;(e) carry out or arrange to be carried out relevant installation checks in respect of separate technical units where applicable.3. The number of vehicles to be inspected for the purposes of paragraph 2(d) must be sufficient to permit the proper control of the various combinations to be EC type-approved according to the state of completion of the vehicle and the following criteria:- engine,- gearbox,- powered axles (number, position, interconnection),- steered axles (number and position),- body styles,- number of doors,- driving position,- number of seats,- level of equipment.4. IDENTIFICATION OF THE VEHICLEAt the second and subsequent stages, in addition to the statutory plate prescribed by Directive 76/114/EEC, each manufacturer must affix to the vehicle an additional plate the model of which is shown in the appendix to this Annex. This plate must be firmly attached, in a conspicuous and readily accessible position on a part not subject to replacement in use. It must show clearly and indelibly the following information in the order listed:- name of the manufacturer,- Sections 1, 3 and 4 of the EC type-approval number,- the stage of approval,- vehicle identification number,- maximum permissible laden mass of the vehicle(1)- maximum permissible laden mass of the combination (where the vehicle is permitted to tow a trailer)(2),- maximum permissible mass on each axle, listed in order from front to rear(3),- in the case of a semi-trailer or centre axle trailer, the maximum permitted mass on the coupling device(4).- Unless otherwise provided for above, the plate must comply with the requirements of Directive 1976/114/EEC.(1) Only where the value has changed during the current stage of approval.(2) Only where the value has changed during the current stage of approval.(3) Only where the value has changed during the current stage of approval.(4) Only where the value has changed during the current stage of approval.AppendixModel of the manufacturer's additional plateThe example below is given as a guide only.>PIC FILE= "L_2002018EN.011402.TIF">ANNEX XV>PIC FILE= "L_2002018EN.011502.TIF">